Citation Nr: 0701197	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Whether the veteran's daughter is a helpless child on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 years.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boson, 
Massachusetts. 


FINDINGS OF FACT

1.  The veteran's daughter, L, attained the age of 18 on May 
[redacted], 1993.

2.  No medical evidence dated prior to May [redacted], 1993, and 
relating to L, has been submitted.

3.  The veteran's daughter, L, has not been shown to have 
been incapable of self support prior to the age of 18 for VA 
purposes.


CONCLUSION OF LAW

The criteria for establishing that the veteran's daughter, L, 
as a helpless child are not met.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran has 
not been provided notice of the type of evidence necessary to 
establish effective dates with respect to his claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that entitlement to 
the benefits sought is not warranted.  Consequently, an 
effective date will not be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to effective dates.

In an August 2002 letter, prior to the initial adjudication 
of this claim by the RO, the RO informed the veteran of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has made numerous attempts to obtain relevant medical 
evidence from the Social Security Administration (SSA).  In 
January 2005, the SSA informed VA that they had no medical 
records of the veteran's daughter.  The veteran submitted a 
statement from a private nurse in October 2001.  In a July 
2006 letter the veteran stated that he was unable to get any 
additional information regarding his daughter's disability.  
The veteran has not identified, and the Board is not aware 
of, any additional obtainable evidence or information to 
substantiate this claim.  In sum, VA has fulfilled its duty 
to assist with regard to the veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Regulations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2006).

The veteran contends that L became permanently incapable of 
self-support before the age of 18, which, if supported by the 
evidence, would render her a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

To establish entitlement various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2006).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

History and Analysis

The veteran asserts that his daughter, L, has been disabled 
due to psychiatric disability which rendered L permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years.  The veteran asserted that L did not finish 
high school, that she has had several psychiatric 
hospitalizations, and that she has been diagnosed with 
bipolar disorder, depressed, with psychotic features.  He 
reported that L does not work and that she lives with her 
mother and receives Supplemental Security Income (SSI).  The 
veteran reported in June 2001 that his daughter no longer has 
her disability papers from SSA.  

The record reveals that L was born in May 1975, and attained 
the age of 18 years in May 1993. 

In a June 2001 letter, the veteran's ex-wife stated that she 
had known L since 1984, when she became engaged to the 
veteran.  The ex-wife stated that she attended a number of 
meetings at L's schools due to her emotional disability.  She 
noted that L was moody, irritable, and lashed out verbally 
and physically.  L had routinely disturbed sleep patterns 
that left her feeling tired and unable to function most days.  
She reported that L also had severe somatic complaints, 
including stomach aches, for which pediatricians could 
provide no help.  The ex-wife stated that L was in ninth 
grade for three years, before she dropped out of school.  She 
reported that L lived in New York with her mother and rarely 
leaves the home.  She further stated that L supported herself 
with SSI payments.

The veteran submitted an October 2001 statement from a nurse 
at the Brookline Center.  The nurse certified that L has been 
in treatment for mental illness from 1992 to 2000.

An October 2004 VA Form 119 notes that an SSA employee stated 
that L was originally paid benefits as a dependent of the 
veteran.  The SSA employee stated that no disability 
determination was made regarding L until after she reached 
the age of 18.  Numerous attempts by the RO to obtain the 
disability determination records from SSA were unsuccessful.  
In January 2005, SSA informed VA that they had no medical 
records in L's current case file, and that the prior file 
could not be located.

While the veteran and his ex-wife have stated that L was 
incapable of self support due to mental disability prior to 
the age of 18 due to disability, as lay persons they not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The veteran has pointed out that the October 2001 statement 
from the nurse indicates that L received psychiatric 
treatment in 1992, which was prior to L's 18th birthday.  
However, such statement does not provide any information as 
to the severity of L's psychiatric disability at that time.  
It can not be determined from this statement whether or not L 
became permanently incapable of self support prior to the age 
of 18.

The veteran has also asserted that since L began receiving 
SSI benefits at the age of 18, this also proves that L became 
permanently incapable of self support prior to the age of 18.  
However, the Board must point out that VA and SSA award 
benefits are based on differing criteria.  VA applies its own 
criteria for the award of benefits, and the fact that L was 
granted SSI benefits following her 18th birthday is 
insufficient information for VA to make a determination as to 
whether or not L became permanently incapable of self support 
prior to the age of 18 for VA purposes.  

The veteran has clearly stated that he is unable to obtain 
any additional information regarding his daughter's mental 
disability prior to the age of 18.  If this should change, 
and the veteran is able to obtain additional information, he 
is encouraged to reapply for the requested benefits. 

In this case there has been no medical evidence submitted 
which shows that the veteran's daughter became permanently 
incapable of self support prior to the age of 18.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and entitlement of 
the veteran's daughter to recognition as a helpless child on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years is not warranted.


ORDER

The claim that the veteran's daughter is a helpless child on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


